Citation Nr: 0839171	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability rating in excess of 20 percent for 
residuals of left shoulder recurrent dislocations, 
postoperative, with traumatic arthritis (left shoulder 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from May 1972 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that, during the pendency of the 
veteran's claim, VA's duty to notify has been clarified and 
expanded by the Court of Appeals for Veterans Claims.  Thus, 
additional notice is needed to comply with VA's current 
notice obligations.

Next, the Board finds that additional VA examination is 
needed as the VA examination of record does not make clear 
what findings are related to the shoulder at issue.  

Furthermore, the veteran has consistently reported in his 
statements to VA that he has numbness in his left shoulder 
and arm.  In June 2004, the veteran underwent a neurology 
consult at VA.  Although the electromyography was within 
normal limits, nerve velocity conduction studies of the left 
upper extremity revealed delayed velocities consistent with 
cubital tunnel at the left elbow.  The treatment note, 
however, fails to indicate whether this is related to the 
veteran's reported history of left shoulder dislocation, 
status post surgery with screw in place in 1973.  Thus, on 
remand, a neurology examination is necessary to obtain an 
opinion whether any present neurological problem in the left 
upper extremity is etiologically related to the veteran's 
service-connected left shoulder disability.

Finally, the veteran should be provided a VA skin examination 
to ascertain whether any separate scar residuals of the 
veteran's left shoulder disability should be compensated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current requirements for 
increased rating claims, including notice that 
the veteran should provide information and 
evidence not only showing a worsening or increase 
in severity of his service-connected left 
shoulder disability but also the affect such 
worsening or increase in severity has had on his 
employment and daily life.  In addition, the 
veteran should be provided with the rating 
criteria set forth in Diagnostic Codes 5200, 
5201, 5203, 7801, 7802, 7803, 7804, and 7805.  
Likewise, he should be advised of the criteria 
considered in assigning effective dates for the 
award of benefits.  

2.  When the above notice has been accomplished, 
scheduled the veteran for the VA examination.  
The claims file must be provided to each examiner 
for review in conjunction with the examination, 
and such review should be indicated in the 
report. A complete rationale for all conclusions 
and opinions should be given.

Joints Examination - All necessary tests should 
be conducted in order to ascertain the severity 
of the orthopedic residuals of the veteran's left 
shoulder disability.  The examiner should 
determine the extent of any limitation of motion 
of the left shoulder and discuss whether there is 
pain on movement, swelling, tenderness, deformity 
or atrophy of disuse.  The examiner should 
determine whether there is additional functional 
loss due to pain on movement, weakness, 
fatigability and/or incoordination after 
repetitive stress.  The examiner should elicit 
information as to the frequency, duration, and 
severity of any associated symptomatology, and 
any loss of function in daily activities, 
including work and physical activity.  

Scars Examination - After examining the veteran's 
left shoulder, the examiner should identify all 
scars related to the veteran's service-connected 
left shoulder disability.  The examiner should 
indicate whether said scars are deep (associated 
with underlying soft tissue damage), cause 
limited motion or functioning of the left 
shoulder, are unstable (involves frequent loss of 
skin coverage), or are painful on examination.  
The examiner should indicate by square inches or 
centimeters the area or areas covered by the 
scar(s).  If there is limitation of functioning 
of the affected part, the examiner should set 
forth the extent of such limitation.

Neurology Examination - All necessary diagnostic 
tests and studies should be conducted in order to 
ascertain whether the veteran has any 
neurological deficit in the left upper extremity.  
If such deficit is found to be present, the 
examiner should provide an opinion as to whether 
it is at least as likely as not (i.e., at least 
50 percent probability) that it is proximately 
due to or the result of the veteran's service-
connected left shoulder disability or has been 
aggravated thereby.  

3.  Thereafter, the veteran's claim should be 
readjudicated and all residuals (i.e., 
orthopedic, skin and neurologic) related to the 
veteran's service-connected left shoulder 
disability should be separately evaluated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
After an appropriate period of time for response, 
this claim should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

